2013 UT App 131
_________________________________________________________

               THE UTAH COURT OF APPEALS

                         STATE OF UTAH,
                     Plaintiff and Appellee,
                                 v.
                      DAVID C. COLEMAN,
                    Defendant and Appellant.


                       Per Curiam Decision
                        No. 20120957‐CA
                        Filed May 23, 2013

               Second District, Ogden Department
                The Honorable Mark R. DeCaria
                         No. 061901662

          Samuel P. Newton, Attorney for Appellant
       John E. Swallow and Marian Decker, Attorneys for
                          Appellee

          Before JUDGES ORME, ROTH, and CHRISTIANSEN


PER CURIAM:

¶1      David C. Coleman appeals the trial court’s denial of his
motion to reinstate the time to file a direct appeal pursuant to rule
4(f) of the Utah Rules of Appellate Procedure. This is before the
court on its own motion for summary disposition based on the lack
of a substantial question for review. The trial court denied
Coleman’s motion as untimely. We affirm on other grounds.1




1. An appellate court may affirm the judgment appealed on any
legal ground apparent on the record even if it was not raised or
considered in the trial court. See State v. Rynhart, 2005 UT 84, ¶ 10,
125 P.3d 938.
                          State v. Coleman


¶2      Coleman pleaded guilty to two charges and was sentenced
in March 2007. In August 2012, he filed a motion to reinstate the
time to file a direct appeal pursuant to rule 4(f). Under rule 4(f), a
defendant must demonstrate by a preponderance of the evidence
that he or she was deprived of the right to appeal. Utah R. App. P.
4(f). “A defendant is entitled to reinstatement of his direct appeal
right if he ‘has been prevented in some meaningful way from
proceeding with a first appeal of right.’” State v. Kabor, 2013 UT
App 12, ¶ 11, 295 P.3d 193 (quoting Manning v. State, 2005 UT 61,
¶ 26, 122 P.3d 628). “A defendant has not been meaningfully
deprived of his appeal right, however, if he voluntarily waived that
right.” Id.

¶3      By pleading guilty, a defendant is “deemed to have
admitted all of the essential elements of the crime charged and
thereby waives all non‐jurisdictional defects, including alleged pre‐
plea constitutional violations.” State v. Rhinehart, 2007 UT 61, ¶ 15,
167 P.3d 1046. Accordingly, a guilty plea operates as a waiver of
the right to a direct appeal of the conviction on the crime charged.
If a defendant wishes to challenge a guilty plea on direct appeal, he
must first move to withdraw the plea before the sentence is
announced.2 See Utah Code Ann. § 77‐13‐6(2)(b) (LexisNexis 2012).
Absent a timely motion to withdraw a guilty plea, this court does
not have jurisdiction to review the validity of the plea on direct
appeal. See State v. Merrill, 2005 UT 34, ¶¶ 13–20, 114 P.3d 585.
Coleman did not move to withdraw his guilty pleas prior to
sentencing. As a result, this court would have no jurisdiction over
an appeal of his convictions even if the time to file a direct appeal
had been reinstated.

¶4    In sum, because Coleman waived his right to appeal his
convictions, he was not meaningfully deprived of his right to



2. Documents filed in support of Coleman’s motion show that
Coleman sought reinstatement of the time to file a direct appeal so
that he could challenge his guilty pleas.




20120957‐CA                       2                2013 UT App 131
                          State v. Coleman


appeal. Additionally, because there was no timely motion to
withdraw his guilty plea, this court would lack jurisdiction to reach
Coleman’s challenge. Accordingly, the trial court did not err in
denying his motion to reinstate the time to file a direct appeal.

¶5     Affirmed.




20120957‐CA                      3                2013 UT App 131